Exhibit 10.1



THE NEW YORK TIMES COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN










Effective January 1, 1983
Amended and Restated Effective February 19, 1987
Amended May 5, 1989
Amended and Restated Effective January 1, 1993
Amended and Restated Effective January 1, 2004
Amended and Restated Effective January 1, 2008
Amended and Restated Effective January 1, 2009




--------------------------------------------------------------------------------





THE NEW YORK TIMES COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




PURPOSE


The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans,
will ensure the payment of a competitive level of retirement income to key
senior executives of The New York Times Company, thereby providing an additional
incentive for assuring orderly management succession.  Eligibility for
participation in the Plan shall be limited to executives designated by the SERP
Committee.  This Plan became effective on January 1, 1983, and shall be
effective as to each Participant on the date he or she is designated as such
hereunder.  The Plan, as previously amended, is hereby amended and restated
effective as of January 1, 2009 to comply with the applicable requirements of
section 409A of the Code, and to reflect a change in the benefit formula for
Participants with less than twenty (20) years of Service.



2

--------------------------------------------------------------------------------





SECTION I

DEFINITIONS


1.1.      “Basic Plan” means the qualified defined benefit pension plan to which
the Company makes or has made contributions on behalf of a designated
Participant (including, but not limited to The New York Times Companies Pension
Plan, The Guild-Times Pension Plan and The Retirement Annuity Plan for Craft
Employees of The New York Times Company (non-contributory portion)).

1.2.      “Basic Plan Benefit” means the amount of benefit payable to a
Participant under any Basic Plan, assuming immediate commencement of payments as
of the date of Retirement, with benefits payable in the form of a straight life
annuity.

1.3       “Code” means the Internal Revenue Code of 1986, as amended.

1.4       “Child” means a natural or legally adopted child of a Participant and
his/her Surviving Spouse.

1.5       “Company” means The New York Times Company and its subsidiaries and
affiliates.

1.6       “Dependent Child(ren)” means any unmarried Child(ren) who reside with
a Participant or a Surviving Spouse at the time of Participant’s or the
Surviving Spouse’s death, as applicable.

1.7        “Final Average Earnings” means effective April 1, 2000, the average
of the highest consecutive sixty (60) months of Earnings out of the last one
hundred twenty (120) months preceding the date on which the Participant retires
multiplied by twelve (12).  “Earnings” for any calendar year shall include the
Participant’s base salary, annual cash bonuses and sales commissions paid during
such year, and shall exclude any other compensation (such as deferred incentive
compensation under the Long-Term Incentive Plan, retirement units and
performance awards (other than annual cash bonuses) under the Executive
Incentive Award Plan, the 1991 Executive Stock Incentive Plan, 1991 Executive
Cash Bonus Plan and any successor plans and stock options under the 1974
Incentive Stock Option Plan, the Employee Stock Purchase Plan, the 1991
Executive Stock Incentive Plan  and any successor plans) and any contributions
to or benefits under this Plan or any other pension, profit-sharing, stock bonus
or other plan of deferred compensation; except that amounts deferred under a
non-qualified deferred compensation plan and/or amounts which the Company
contributes to a plan on behalf of the Participant pursuant to a salary
reduction agreement which are not includible in the Participant’s gross income
under sections 125, 402(e)(3), 492(h) or 403(b) of the Code shall be included.



3

--------------------------------------------------------------------------------





1.8       “Joint and Survivor Annuity” means a reduced annuity payable for the
life of the Participant followed after the Participant’s death by an annuity
payable for the life of the Participant’s Surviving Spouse in an amount equal to
either 25%, 50%, 75% or 100% (as elected by the Participant prior to Retirement)
of the reduced annuity that was payable to the Participant; provided, however,
that if no election is made, the amount payable to the Participant’s surviving
spouse under the Joint and Survivor Annuity shall be 50% of the reduced annuity
that was payable to the Participant. The combined annuities payable to the
Participant and the Surviving Spouse under the Joint and Survivor Annuity shall
be the actuarial equivalent, using the actuarial factors specified in the Basic
Plan, of the annual Retirement benefit determined under Section 3.1.    

1.9       “Key Executive Position” means a position so designated by the SERP
Committee.



4

--------------------------------------------------------------------------------





1.10      “Participant” means an individual holding a Key Executive Position who
has been designated as a Participant by the SERP Committee.  An executive shall
become a Participant in the Plan as of the date he or she is individually
selected by, and specifically named by the SERP Committee for inclusion in the
Plan.  If a Participant is reclassified to a responsibility that is not a Key
Executive Position, the Participant’s continuing eligibility will be subject to
the approval of the SERP Committee.  No individual shall be designated a
Participant by the SERP Committee after December 31, 2008.

1.11      “Plan” means The New York Times Company Supplemental Executive
Retirement Plan.

1.12      “Retirement” or “Retire” means a Participant’s “separation from
service” from the Company within the meaning of section 409A of the Code and
Treasury Regulation section 1.409A-1(h) or subsequent IRS guidance under section
409A of the Code on one of the Retirement Dates specified in Section 2.1.

1.13      “Section 409A Specified Employee” means a “specified employee” within
the meaning of section 409A(a)(2)(B)(i) of the Code, as determined by the
Compensation Committee of the Company’s Board of Directors or its delegate in
accordance with the provisions of sections 409A and 416(i) of the Code and the
regulations issued thereunder.

1.14      “SERP Committee” or “Committee” means a committee consisting of the
Chairman and the President of The New York Times Company.

1.15      “Service” means the Participant’s service for vesting purposes as
defined in the Basic Plan, up to a maximum of twenty (20) years, and shall
include any additional service credit in specific situations as may be
authorized by the Committee.  Additionally, service shall include any credits
for service pursuant to a buyout plan or agreement accepted by a Participant.

5

--------------------------------------------------------------------------------





1.16      “Surviving Spouse” means the person to whom a Participant is married
on the date on which benefits commence (or at his death, if earlier).

1.17      The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates the contrary.



6

--------------------------------------------------------------------------------





SECTION II

ELIGIBILITY FOR BENEFITS


2.1.      Each Participant with ten (10) or more years of Service shall be
eligible to Retire and receive a benefit under this Plan beginning on one of the
following Retirement Dates:

(a)  “Normal Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age sixty-five (65).

(b)  “Early Retirement Date,” which is the first day of any month following (i)
the Participant’s sixtieth (60th) birthday, or (ii) if the Committee consents to
the Participant’s early retirement, the Participant’s fifty-fifth (55th)
birthday.

(c)  “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.

2.2.      For purposes of determining a Participant’s Retirement Date and
eligibility to receive Retirement benefits under this Plan, the age of a
Participant shall include any age credit pursuant to a buyout plan or agreement
accepted by a Participant.  Notwithstanding the foregoing and Section 4.2, in no
event shall Retirement benefits payable under this Plan commence prior to the
first business day of the month following the Participant’s actual 55th
birthday.



7

--------------------------------------------------------------------------------





SECTION III

AMOUNT AND FORM OF RETIREMENT BENEFIT


3.1.      The annual Retirement benefit payable to a Participant who Retires on
his Normal Retirement Date shall equal the excess, if any, of (a) fifty percent
(50%) of the Final Average Earnings (prorated at two and one-half percent (2.5%)
times Final Average Earnings times years of Service for Service of less than
twenty (20) years) over (b) the sum of the Basic Plan Benefits payable as of the
Participant’s Normal Retirement Date.

Notwithstanding the foregoing, with respect to a Participant who Retires after
January 1, 2009, and who has less than twenty years of Service as of December
31, 2008, the annual Retirement benefit payable to such Participant on his
Normal Retirement Date shall equal the excess, if any, of the sum of (a) two and
one-half percent (2.5%) times Final Average Earnings times years of Service as
of December 31, 2008; plus (b) two and two-tenths percent (2.2%) times Final
Average Earnings times years of Service after December 31, 2008; provided that
the aggregate years of Service under subsections (a) and (b) shall not exceed
twenty (20) years of Service, over (c) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.

3.2.      The annual Retirement benefit payable to a Participant who Retires on
an Early Retirement Date shall equal the benefit determined using the formula in
Section 3.1, reduced by four percent (4%) for each year (one-third (1/3) of one
percent (1%) for each month) benefits commenced prior to age sixty (60), less
the sum of the annual Basic Plan Benefits payable as of the Participant’s Early
Retirement Date.

3.3.      The annual Retirement benefit payable to a Participant who Retires on
a Postponed Retirement Date shall be equal to the benefit determined in
accordance with Section 3.1 based on the Participant’s Service and Final Average
Earnings as of the Participant’s Normal Retirement Date.

8

--------------------------------------------------------------------------------





3.4. (a)  Prior to January 1, 2009, Retirement benefits payable under this Plan
shall be payable at the same time and in the same manner as benefits under the
Basic Plan (except the Level Income options), unless otherwise determined by the
Company.  Retirement benefits under this Plan for a Participant who elects a
Level Income Option under the Basic Plan shall be paid in the form of an annuity
for the life of the Participant.  Once in pay status, a Participant may not
change the form of benefit payable under the Plan.

(b)  Effective January 1, 2009, Retirement benefits shall, subject to Section
3.5, be paid in the form of an annuity for the life of the Participant if the
Participant is not married on his date of Retirement or a Joint and Survivor
Annuity if the Participant is married on his date of Retirement.  

(c)  Participants who have experienced a separation from service (as defined in
Section 1.12) prior to January 1, 2009 and have not commenced payment of their
benefits as of December 31, 2008, shall make an election by December 31, 2008 as
to the timing and form of payment of their benefits.  The Participant may elect
to have his benefit (i) commence on the first business day of any month after
his attainment of age 55 but not after his attainment of age 65, and (ii) paid
in the form of an annuity for the life of the Participant or a Joint and
Survivor Annuity.  Payments shall commence within 90 days of the date elected by
the Participant.

If a Participant who has attained age 55 as of December 31, 2008, does not make
an election by December 31, 2008, his benefit shall be paid in the form of an
annuity for the life of the Participant if the Participant is not married on
December 31, 2008, or a Joint and 50% Survivor Annuity if the Participant is
married on December 31, 2008.  Payments shall commence within 90 days of March
1, 2009.

9

--------------------------------------------------------------------------------





If a Participant who has not attained age 55 as of December 31, 2008, does not
make an election by December 31, 2008, his benefit shall be paid in the form of
an annuity for the life of the Participant if the Participant is not married on
his 55th birthday, or a Joint and 50% Survivor Annuity if the Participant is
married on his 55th birthday.  Payments shall commence within 90 days following
the Participant’s 55th birthday.  

3.5 Notwithstanding Section 3.4 and subject to Section 4.2(c), if the lump sum
value of benefits under this Plan is less than or equal to the applicable dollar
amount under section 402(g)(1)(B) of the Code, the Company shall, subject to
Section 4.2(c), pay such benefit in a single lump sum to the Participant within
90 days following the Participant’s date of Retirement.



10

--------------------------------------------------------------------------------





SECTION IV

PAYMENT OF RETIREMENT BENEFITS


4.1. (a)     A Participant with ten (10) or more years of Service who is age
sixty (60) or older, may Retire under the Plan by giving a minimum of six
months’ notice to the Committee (unless such notice is waived by the Committee).

(b) A Participant with ten (10) or more years of Service who is not eligible for
early Retirement under Section 4.1(a) may request Retirement under this Plan as
of the first of any month between the ages of fifty-five (55) and sixty (60),
but such request shall be subject to the approval of the Committee, which may
approve or deny the request based on the needs of the Company.  If the request
is denied, the Committee and the Participant will defer such Retirement under
this Plan for a mutually agreed upon period of time.  This will not preclude the
right of the Participant to retire under the Basic Plan, in which case the
Participant will not be entitled to any benefit hereunder.

4.2.  (a)  Prior to January 1, 2009, Retirement benefits payable in accordance
with Section III will commence on the Participant’s date of Retirement under
Section 2.1.  Plan payments must begin immediately upon Retirement and may not
be deferred.  Benefits will continue to be paid on the first day of each
succeeding month.  The last payment will be on the first day of the month in
which the retired Participant dies unless an optional form of benefit was
elected in accordance with Section 3.4(a).

(b) Effective January 1, 2009, subject to paragraph (c) of this Section 4.2,
Retirement benefits payable under this Plan will commence within 90 days
following the Participant’s date of Retirement.

11

--------------------------------------------------------------------------------





(c)  Notwithstanding Section 4.2(b), effective January 1, 2009, in the event
that a Participant is a Section 409A Specified Employee as of his date of
Retirement, the Company shall withhold and accumulate the first six monthly
annuity payments (or in the case of a lump sum cash out payment under Section
3.5, shall withhold the lump sum payment) of the Participant’s Retirement
benefit until the first day of the seventh month following the Participant’s
date of Retirement (the “Delayed Payment Date”).  The six accumulated annuity
payments (or lump sum cash out payment) shall be paid to the Participant in a
single lump sum payment on the Delayed Payment Date, with interest for the
period of delay, compounded monthly, equal to the prime lending rate in effect
as of the date the payment would otherwise have been made.  Payment of the
withheld and accumulated annuity payments (with interest as calculated above)
shall be treated as made on the Delayed Payment Date if the payment is made on
such date or on a later date within the same calendar year as the Delayed
Payment Date, or, if later, by the 15th day of the third month following the
Delayed Payment Date, provided that the Participant may not, directly or
indirectly, designate the year of payment.   Notwithstanding the foregoing, if
the Participant dies prior to the Delayed Payment Date, any payments that have
been withheld and accumulated in accordance with this paragraph shall be paid to
the Participant’s beneficiary under the Basic Plan in a single lump sum payment
within 90 days after the Participant’s death, with interest as calculated
above.    

4.3 Any benefit payments under the Plan shall be net of any applicable
withholding tax under federal or state law.



12

--------------------------------------------------------------------------------





SECTION V

PRE-RETIREMENT DEATH BENEFITS


A Participant with a vested annual benefit under the Basic Plan who dies prior
to the date benefits commence under this Plan shall have a pre-Retirement death
benefit paid under this Plan to the Participant’s Surviving Spouse, or if there
is no Surviving Spouse or if the Surviving Spouse has waived the Pre-Retirement
Survivor Annuity under the Basic Plan, to the beneficiary designated under the
Basic Plan.  Such pre-Retirement death benefit shall be an annuity equal to 50%
of the annual Retirement benefit calculated as of the date of death, reduced in
accordance with the reduction factors applicable to the Basic Plan Benefit and
offset by the Qualified Pre-Retirement Survivor Annuity (or Pre-Retirement Death
Benefit, as the case may be) under the Basic Plan.  The pre-Retirement death
benefit shall commence within 90 days after the Participant’s death, provided,
however, that the first monthly payment shall include any monthly payments that
would have been made had benefits commenced on the first day of the month
following the date of the Participant’s death.



13

--------------------------------------------------------------------------------





SECTION VI

FORFEITURE OF BENEFIT


Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
engages in any business or practice or becomes employed in any position, which
the SERP Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the SERP
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the SERP Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the SERP Committee finds advisable under the circumstances, or may
take any other action the SERP Committee, in its sole discretion, deems
appropriate.  The decision of the SERP Committee shall be final.  The omission
or failure of the SERP Committee to exercise this right at any time shall not be
deemed a waiver of its right to exercise such right in the future.  The exercise
of discretion will not create a precedent in any future cases.

14

--------------------------------------------------------------------------------





SECTION VII

MISCELLANEOUS


7.1       This Plan shall be binding on the Company and its successors and
assigns.  In furtherance of the foregoing, the Company may assign its
obligations to make payments under this Plan to any successor to all or
substantially all of the Company’s business.

7.2.      The SERP Committee may, in its sole discretion, terminate, suspend or
amend this Plan at any time or from time to time, in whole or in part.  However,
no amendment or suspension of the Plan will affect a retired Participant’s right
or the right of a Surviving Spouse or other beneficiary to continue to receive a
benefit in accordance with this Plan as in effect on the date such Participant
commenced to receive a benefit under this Plan.

7.3.      Nothing contained herein will confer upon any Participant or other
employee the right to be retained in the service of the Company nor will it
interfere with the right of the Company to discharge or otherwise deal with
Participants and other employees without regard to the existence of this Plan.

7.4.      This Plan is intended to meet the Employee Retirement Income Security
Act’s definition of “an unfunded plan for management or other highly compensated
individuals” and, as such, the Company will make Plan benefit payments solely on
a current disbursement basis out of general assets of the Company.

7.5       This Plan is intended to comply with the applicable requirements of
section 409A of the Code with respect to the accrual and payment of benefits
hereunder.  This Plan shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.

15

--------------------------------------------------------------------------------





7.6.      To the maximum extent permitted by law, no benefit under this Plan
will be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind.

7.7.      The Plan shall be administered by the SERP Committee.  The SERP
Committee may adopt rules and regulations to assist it in the administration of
the Plan and may appoint and/or employ individuals to assist it in the
administration of the Plan and any other agents it seems advisable, including
legal and actuarial counsel. In addition, the SERP Committee may, it is
discretion, delegate any of its authority, duties and responsibilities hereunder
to any other individual or individuals.

7.8.      This Plan is established under and will be construed according to the
laws of the State of New York, except to the extent such laws are preempted by
ERISA.

7.9.      Claims.  If any Participant, beneficiary or other properly interested
party is in disagreement with any determination that has been made under the
Plan, a claim may be presented, but only in accordance with the procedures set
forth herein.

(a)     Original Claim.  Any Participant, beneficiary or other properly
interested party may, if he/she so desires, file with the SERP Committee a
written claim for benefits or a determination under the Plan.  Within ninety
(90) days after the filing of such a claim, the SERP Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision in the claim.  If the claim is denied in whole or in part, the
Committee shall state in writing:

(i)       the reasons for the denial;

16

--------------------------------------------------------------------------------





(ii)      the references to the pertinent provisions of this Plan on which the
denial is based;

(iii)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)      an explanation of the claims review procedure set forth in this
section.

(b)     Claim Review Procedure.  Within sixty (60) days after receipt of notice
that a claim has been denied in whole or in part, the claimant may file with the
SERP Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments.   Within sixty (60) days after the filing of
such a request for review, the SERP Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review.

(c)     General Rules.  

(i)       No inquiry or question shall be deemed to be a claim or a request for
a review of a denied claim unless made in accordance with the foregoing claims
procedure.  The SERP Committee may require that any claim for benefits and any
request for a review of denied claim be filed on forms to be furnished by the
SERP Committee upon request.

17

--------------------------------------------------------------------------------





(ii)      All decisions on claims and on requests for a review of denied claims
shall be made by the SERP Committee.  The decisions of the SERP Committee shall
be final, binding and conclusive upon all persons.

(iii)     The decision of the SERP Committee on a claim and on a request for a
review of a denied claim shall be served on the claimant in writing.  If a
decision or notice is not received by a claimant within the time specified, the
claim or request for a review of a denied claim shall be deemed to have been
denied.

(iv)      Prior to filing a claim or a request for a review of a denied claim,
the claimant or the claimant’s representative shall have a reasonable
opportunity to review a copy of this Plan and all other pertinent documents in
the possession of the Company and the SERP Committee.

(v)       The individuals serving on the SERP Committee shall, except as
prohibited by law, be indemnified and held harmless by the employer from any and
all liabilities, costs, and expenses (including legal fees), to the extent not
covered by liability insurance arising out of any action taken by any individual
of the SERP Committee with respect to this Plan, unless such liability arises
from the individual’s claim for such individual’s own benefit, the proven gross
negligence, bad faith, or (if the individual had reasonable cause to believe
such conduct was unlawful) the criminal conduct of such individual.  This
indemnification shall continue as to an individual who has ceased to be a member
of the SERP Committee for the employer and shall enure to the benefit of the
heirs, executors and administrators of such an individual.

18

--------------------------------------------------------------------------------





APPENDIX I


Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:



1.  Lance R. Primis: as per his agreement with the Company dated December 4,
1996.

